Vista la moción que antecede sobre desestimación de la presente apelación: apa-reciendo que el apelante no' ha presentado en la corte de distrito exposición del caso ni transcripción de evidencia alguna, a pesar de haber vencido la última prórroga solici-tada y concedida, ni ha radicado en la secretaría de este tribunal la transcripción de los autos, no obstante haber transcurrido con exceso el término prescrito para ello, se declara con lugar la referida moción, y, en su consecuencia, se desestima la apelación.